Citation Nr: 0032223	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gun 
shot wound disability, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal. 


REMAND

The veteran saw service during WWII in France.  In February 
1945, he sustained a through and through gunshot wound of 
right shoulder, and chest.  The wound was debrided and 
secondary closures were made.  Subsequent clinical records 
report the bullet entering the posterior part of the deltoid 
muscle, and coming out in the latissimus dorsi.  A 
compensable rating has been in effect since the war.

The veteran was afforded a VA examination in December 1998 
pertaining to his gun shot wound.  Subsequently, in June 1999 
, the veteran's representative indicated that the veteran had 
an appointment with his primary care physician.  The Board 
notes that the last medical report from his primary care 
physician reflects an examination in April 1999.  It is not 
entirely clear whether the veteran meant this examination in 
April 1999 or that he had another appointment scheduled.  The 
VA's statutory duty to assist includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran has also complained of increased pain that 
restricts his activity.  The Board notes that if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  Moreover, the Board is mindful that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), a physical examination that 
did not describe functional loss due to pain was found 
inadequate.  Consequently, the Board is of the opinion that 
another VA compensation examination should be afforded.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should contact the veteran's 
primary care physician, Dr. L., and 
request that he furnish copies of 
examination and treatment records 
pertaining to his service-connected gun 
shot wound from June 1999 to the present.  

2.  The veteran should be afforded a VA 
medical examination by a VA physician or 
appropriate specialist to ascertain the 
current nature and extent of his service-
connected residuals of a gun shot wound.  
All indicated studies, to include range 
of motion studies, must be accomplished.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
completing the requested examination 
report.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  A complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
increased evaluations, to include 
consideration of the provisions of 38 
C.F.R. § 4.14 and Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  If the 
determination remains adverse to the 
veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

